Citation Nr: 9917644	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Class III dental treatment, as adjunct to a 
service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.


This case comes before the Board of Veterans' Appeals (Board) 
from a determination made at VA's New Orleans, Louisiana, 
Medical Center, wherein entitlement to Class III dental 
treatment was denied.  On the basis that the veteran is an 
employee at VA's New Orleans Regional Office (RO), the New 
Orleans RO, which would normally have jurisdiction over his 
claim, instead transferred jurisdiction of this case to the 
Jackson, Mississippi, RO.  It is noted, however, that the New 
Orleans RO did not, nor does not, have jurisdiction over the 
veteran's claim.  The fact that he is an employee at the New 
Orleans RO is not dispositive, and it is our view that 
jurisdiction rests with the New Orleans VA Medical Center, 
which denied the veteran's claim and issued the Statement of 
the Case relating thereto.  Accordingly, we believe this case 
should be returned to the New Orleans VA Medical Center, and 
not the Jackson (or New Orleans) RO for the action requested 
below.

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in April 1999.


REMAND

As noted above, the veteran has indicated disagreement with a 
determination by personnel at VA's New Orleans Medical 
Center, to the effect that he was not entitled to dental 
treatment under 38 C.F.R. § 17.161(g) (1998) on a Class III 
basis (adjunct to a service-connected disability).  The 
Board, however, finds that the evidentiary record is 
incomplete.  

The case is accordingly REMANDED for the following:

1.  The New Orleans VA Medical Center is 
to associate with the veteran's claims 
file his Medical Administration Service 
file, to include but not limited to the 

professional determination that the 
veteran was not entitled to Class III 
dental treatment, and the letter advising 
him thereof.

2.  The case should thereafter be 
returned by the New Orleans VA Medical 
Center to the Board for review.

This claim should be afforded expeditious treatment by the 
New Orleans VA Medical Center.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to secure all pertinent 
evidence and to ensure compliance with all due process 
considerations.  No inferences as to the ultimate disposition 
of his claim should be made.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



